Citation Nr: 0620622	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  02-07 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by right shoulder pain.

2.  Entitlement to service connection for a disability 
manifested by right arm pain.

3.  Entitlement to service connection for a disability 
manifested by right side pain.

4.  Entitlement to service connection for a disability 
manifested by right ankle pain.

5.  Entitlement to service connection for a disability 
manifested by right leg pain.

6.  Entitlement to service connection for a disability 
manifested by right hip pain.

7.  Entitlement to service connection for a disability 
manifested by right foot pain.

8.  Entitlement to service connection for a disability 
manifested by left shoulder disability secondary to service 
connected dyspepsia.

9.  Entitlement to service connection for a disability 
manifested by chest pain secondary to service connected 
dyspepsia.

10.  Entitlement to service connection for a left knee 
disability.

11.  Entitlement to an increased rating for dyspepsia 
(gastrointestinal disorder), currently evaluated as 10 
percent.

12.  Entitlement to an increased rating for degenerative 
joint disease at L4-5 with right hip pain (lumbar spine 
disability), currently evaluated as 60 percent.

13.  Entitlement to a total rating based on individual 
unemployability due to the veteran's service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran served in the National Guard from January 29, 
1980 to February 25, 1998.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The issues regarding service connection for a left knee 
disability; higher evaluations for the gastrointestinal 
disorder and lumbar spine disability, as well as entitlement 
to a TDIU, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have current separately diagnosed 
disabilities claimed as pain of the right shoulder, left 
shoulder, right arm, right side, right ankle, right leg, 
right hip, right foot, and chest.  


CONCLUSION OF LAW

Disabilities of the right shoulder, left shoulder, right arm, 
right side, right ankle, right leg, right hip, right foot, 
and chest were not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).  




REASONS AND BASES FOR FINDING AND CONCLUSIONS

As a preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
have been satisfied by letters sent to the appellant in April 
2001, June 2002, September 2002, March 2003, June 2003, 
November 2003, April 2004, September 2004, and May 2005.  

Because service connection has been denied, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

With respect to the duty to assist, the record reflects that 
the RO has attempted to obtain all of the appellant's medical 
records in connection with the appellant's claim.  Further, 
the RO has contacted all of the medical agencies listed by 
the appellant.  

The veteran was denied service connection for a left shoulder 
disability on a direct basis in a March 2003 rating action.  
He did not appeal this decision.  Since the veteran now 
claims service connection for a left shoulder disability on a 
secondary basis, which is a new theory of entitlement, the 
Board will conduct a de novo review.

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131; 38 
C.F.R. § 3.303.  

Secondary service connection may be granted for a disability, 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a). Secondary 
service connection may be found where a service connected 
disability has aggravated a non-service-connected condition; 
when aggravation of a non-service-connected is proximately 
due to or the result of a service-connected disorder, the 
veteran will be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

The veteran claims to have separate right arm, right side, 
right ankle, right leg, right foot, and right hip 
disabilities that resulted from an in-service injury.  He 
also claims to have chest and shoulder disabilities secondary 
to his gastrointestinal disorder.  A grant of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
However, the record does not support a conclusion that the 
veteran has current right shoulder, left shoulder, right arm, 
right side, right ankle, right leg, right hip, right foot, 
and chest disabilities.  Without proof of current disability, 
service connection cannot be granted.  See Hunt v. Derwinski, 
1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439, 
448 (1995); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  

In this regard, the veteran has neither provided nor 
identified medical evidence to show current separate 
diagnosis of the claimed disorders.  The service medical 
records show that the veteran reported right shoulder and 
chest pain in March 1980.   The diagnosis was muscular pain.  
In July 1996, the veteran reported that he fell from an 
Avenger when he caught his right foot.  He felt sharp pain in 
his right hip, leg, ankle, foot, and lower back.  Magnetic 
resonance imaging (MRI) revealed right herniated nucleus 
pulposus.  For the remainder of service he received treatment 
for degenerative disc disease with right radiculopathy and 
hip pain.  

Although the veteran reported that he injured his right arm, 
right side, right ankle, right leg, right foot, and right 
hip, when he injured his back (for which he is service 
connected); there is no showing that this injury resulted in 
separate disabilities.  Both VA and private post service 
medical examiners noted his complaints but for the most part 
have attributed his complaints to his service connected 
lumbar disability. 

In regard to his complaints regarding his shoulders and chest 
pain, the veteran claims that these disabilities are 
secondary to his gastrointestinal disorder.  Besides his 
complaints associated with his gastrointestinal disorder, 
there is no evidence of separate disabilities involving the 
shoulders or chest.  

In both instances the veteran complaints of pain are 
considered within the diagnostic codes that pertain to his 
back and gastrointestinal disorders.  Moreover, while the 
veteran reports pain, such complaints are not the equivalent 
of a disability due to disease or injury.  A complaint of 
pain is not a disability due to disease or injury.  Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 ("pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted"). 

Moreover, the medical evidence of record does not include any 
medical statements or opinions that show the presence of 
separate right shoulder, left shoulder, right arm, right 
side, right ankle, right leg, right hip, right foot, and 
chest disabilities.  Accordingly, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection for separate right shoulder, left 
shoulder, right arm, right side, right ankle, right leg, 
right hip, right foot, and chest disabilities.


ORDER

Service connection for right shoulder, left shoulder, right 
arm, right side, right ankle, right leg, right hip, right 
foot, and chest disabilities is denied.


REMAND

The veteran is requesting a higher evaluation for his lumbar 
spine disability.  A VA examination has not been conducted 
since 2001.  Moreover, the criteria for evaluating his lumbar 
disability have changed and an examination is needed to 
address the new criteria.  

A review of the claims file indicates that the veteran was 
granted service connection for dyspepsia and originally rated 
under diagnostic code 7307 that pertains to gastritis.  Since 
that time the veteran's gastrointestinal disorder has been 
variously diagnosed including gastroesophageal reflux disease 
(GERD).  In May 2006, the veteran's representative submitted 
an April 2006 statement, which the veteran indicated was 
written by a private physician.  This statement indicates 
that the veteran has increased symptoms associated with his 
gastrointestinal disorder.  The physician described symptoms 
that are pertinent to manifestation described under 
Diagnostic Code 7346, hiatal hernia (GERD is also rated under 
this diagnostic code).  A current examination is needed to 
clarify which is the predominant disability and rate the 
gastrointestinal conditions appropriately.   

Service medical records relate that the veteran received 
treatment for left knee bursitis in June 1993.  A post 
service private medical record dated in May 2002 includes a 
diagnosis of left knee osteoarthritis.  Examination and 
opinion are needed for appropriate adjudication of this 
issue. 

Additionally, the Board finds that these issues are 
intertwined with the issue of entitlement to a TDIU which the 
Board defers pending resolution of the increased rating 
claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be requested to 
update the list of the doctors and health 
care facilities that have treated him for 
his claimed disabilities.  All records of 
the treatment afforded to the veteran 
from all the sources listed by him that 
are not already on file should be 
obtained and associated with the file.

2.  Schedule the veteran for an 
appropriate examination to determine the 
nature and etiology of his left knee 
disability.  The examiner should provide 
an opinion as to whether the veteran's 
left knee disability is at least as 
likely as not related to disease or 
injury during his military service (that 
is, a probability of 50 percent or 
better).  If this cannot be medically 
determined without resorting to mere 
conjecture, this should be commented upon 
in the report.       

3.  The RO should schedule the veteran 
for a VA examination for the purpose of 
ascertaining the severity of his service-
connected gastrointestinal disorder.  The 
examiner is requested to report all 
symptomatology that can be attributed to 
the service-connected gastrointestinal 
disorder and provide the rationale for 
any opinion expressed.  The examiner 
should comment on whether there is 
evidence of dysphagia, pyrosis or 
regurgitation, accompanied by substernal 
or arm or shoulder pain, weight loss, or 
anemia.  The examiner, if possible, 
should also comment on the predominant 
gastrointestinal disorder (ulcer or 
hiatal hernia or GERD) that the veteran's 
current symptomatology stems from.  

4.  Schedule the veteran for examination 
to determine the current level of 
disability affecting the lumbar segment 
of the spine.  Any tests, including an 
electromyogram (EMG) and nerve conduction 
studies (NCS), deemed necessary should be 
performed.  Range of motion studies 
should be performed.  The examiner should 
specifically identify any evidence of 
neuropathy due to the service-connected 
disability, to include characteristic 
pain, demonstrable muscle spasm, and 
absent ankle jerk.  The examiner should 
render an opinion as to whether the 
intervertebral disc syndrome is 
productive of moderate, severe, or 
pronounced disability.  The examiner is 
requested to identify the nerve and 
indicate whether the degree of paralysis 
is complete or incomplete.  If 
incomplete, whether the degree is 
moderate, moderately severe, or severe.  
In addition, the examiner should elicit a 
history concerning the frequency and 
duration of incapacitating episodes 
necessitating bed rest and treatment by a 
physician.  The examiner should identify 
and assess any objective evidence of 
pain.  The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  

5.  The claims folders should be made 
available to each examiner for review in 
conjunction with the examination, and 
each examiner should acknowledge such 
review in the examination report.  The 
rationale for any opinion expressed 
should be included in the examination 
reports.

6.  The RO should readjudicate the 
veteran's claim for a TDIU.  

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


